DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 01/27/2021 have been entered and fully considered.  Claims 12, 60, 65-66, 76-77, 81-82, and 84-90 are pending.  Claims 1-11, 13-59, 61-64, 67-75, 78-80, and 83 are cancelled.  Claims 12, 60, 65-66, 76-77, 81-82, and 84-90 are examined herein.

Information Disclosure Statement
Four information disclosure statements (IDS) were submitted on 06/08/2021.  Two of these are duplicates of the other two and have been crossed through.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 12, 60, 65-66, 77, 81-82, 84, 86-87, and 89-90 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0318654 A1 (“Janssen”) in view of US 2013/0244097 A1 (“Leitner”).
Regarding claims 12 and 81, Janssen discloses an electrical cell comprising an anode, a cathode, an electrolyte between the anode and the cathode, and a separator in the electrolyte and separating the anode from the cathode (Abstract; [0072], [0085], [0087], [0116]).  The cathode comprises at least one organic polymer, sulfur, and carbon in a polymorph which comprises at least 60% sp2-hybridized carbon atoms, and additionally particles or domains which comprise the carbon filled with the sulfur (Abstract).  The cathode materials, including the organic polymer, are thermally treated ([0091]) so as to form a thermally decomposed polymer.  The carbon may comprise carbon nanotubes ([0038]-[0042]).
Janssen is silent regarding the cathode lacking elemental sulfur.
Leitner discloses a cathode for a lithium-sulfur cell comprising a fluorinated polymer and at least one of a carbon in a polymorph containing at least 60% sp2-hybridized carbon atoms or sulfur-containing component (Abstract).  Leitner discloses the sulfur may be bound in a chemical compound comprising at least one sulfur atom KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See also MPEP 2144.06.
Regarding claims 60, 77, and 82, Janssen discloses the sulfurized carbon cathode of claim 12 and the energy-storage device of claim 81.  Janssen further discloses the organic polymer may be selected from polyethylene, polyacrylonitrile, and polypropylene ([0023]).
Regarding claims 65-66, Janssen discloses the sulfurized carbon cathode of claim 12.  As discussed above, Janssen discloses the carbon may comprise carbon nanotubes ([0038]-[0042]).  Janssen also discloses the carbon may comprise carbon black ([0036]).  A portion of the carbon is interpreted as the carbon additive of the instant claims.
Regarding claim 84, Janssen discloses and the energy-storage device of claim 81.  Janssen discloses an electrolyte comprising 8% by weight of LiN(SO2CF3)2, 46% by weight of 1,3-dioxolane and 46% by weight of 1,2-dimethoxyethane ([0116]).  As best understood in view of the rejection under 35 USC 112(b) above, this is interpreted as a high lithium concentration.
Regarding claim 86, Janssen discloses and the energy-storage device of claim 81.  The instant claim recites a product-by-process limitation (i.e. “the sulfurized mixture of the decomposed polymer and the carbon additive are sulfurized and thermally treated In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the materials of the cathode are reacted to one another at temperatures in the range from 150 to 400° C.
Regarding claim 87, Janssen discloses and the energy-storage device of claim 81.  Janssen further discloses the carbon may comprise carbon black ([0036]) and the cathode may further comprise a binder such as polyvinylidene fluoride ([0059]).
Regarding claims 89-90, Janssen discloses and the energy-storage device of claim 81.  Janssen further discloses the organic polymer may comprise polyacrylonitrile, ([0023]-[0025]).  Polyacrylonitrile comprises nitrogen.  In one example, the composite material comprises 12.4 wt% nitrogen ([0109]).  This is deemed to read on about “12 wt%”.

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0318654 A1 (“Janssen”) in view of US 2013/0244097 A1 (“Leitner”) as applied to claim 12 above, and further in view of US 2014/0313636 A1 (“Tour”).
Regarding claim 76, Janssen discloses the sulfurized carbon cathode of claim 12.  Janssen discloses the carbon may comprise carbon nanotubes ([0038]-[0042]) but 
Tour discloses a graphene-carbon nanotube hybrid material for use in batteries (Abstract; [0128]).  Electrical devices that incorporate the graphene-carbon nanotube hybrid material demonstrates significantly improved performance over electrical devices that incorporate previously designed carbon nanotube-based hybrid structures ([0129]).  The method of making the graphene-carbon nanotube hybrid material includes (1) associating a graphene film with a substrate; (2) applying a catalyst and a carbon source to the graphene film; and (3) growing carbon nanotubes on the graphene film.  The junctions between the carbon nanotubes and the graphene film are seamless ([0004], [0062], [0103]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the seamless hybrid of nanotubes grown from a graphene layer as taught by Tour to provide significantly improved performance.

Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0318654 A1 (“Janssen”) in view of US 2013/0244097 A1 (“Leitner”) as applied to claim 81 above, and further in view of US 2015/0236372 A1 (“Yushin”).
Regarding claim 85, Janssen discloses the energy-storage device of claim 81.  
Janssen discloses a suitable lithium salt is LiN(SO2F)2
Yushin teaches an electrolyte composition for Li-S batteries of 3M and 5M LiFSI (lithium bis(fluorosulfonyl)imide) in pure DME (Figs. 30A-30B; [0124]).  Yushin teaches that higher Li salt concentration results in higher specific capacity but less stable performance.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use LiFSI in DME as taught by Yushin and to optimize the concentration of the LiFSI to achieve higher specific capacity and stable performance.

Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0318654 A1 (“Janssen”) in view of US 2013/0244097 A1 (“Leitner”) as applied to claim 81 above, and further in view of US 2018/0287121 A1 (“Kim”) and US 2017/0352909 A1 (“Ainsworth”).
Regarding claim 88, Janssen discloses the energy-storage device of claim 81.  Janssen discloses exemplary separators ([0087]-[0089]) but is silent regarding the separator comprising a layer of carbon nanoribbons.
Kim discloses a Li-S battery cell comprising a carbon coated separator (Title; Abstract; [0001]).  The separator may be coated with a coating that comprises or consists of a mixture of a polymer and electrically conductive nano-sized carbon particles ([0020]).  The carbon may be provided as graphene ([0026]).  A cell with a carbon coated separator displayed higher utilization of active material and lower polarization potential.  This is believed to be due to the conductive carbon coating acting as a second current collector, causing a tendency of the solid Lithium sulphides being deposited on the surface of the coated separator instead of being formed on the Lithium 
Ainsworth discloses a cathode for a lithium-sulfur battery (Abstract).  The cathode comprises conductive carbon filler particles such as graphene ([0010], [0073]).  Ainsworth teaches GNRs (graphene nanoribbons) ([0088]) are a known form of graphene conductive filler in the cathode side of a lithium-sulfur battery.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (i) provide a carbon coated separator as taught by Kim to provide higher utilization of active material and lower polarization potential and (ii) to use GNRs as the conductive carbon coating on the separator because Ainsworth teaches GNRs are a known form of graphene (i.e. conductive carbon) compatible with the cathode of a lithium sulfur battery and one would expect the selection of GNRs as the conductive carbon to yield predictable results in view of the teachings of Ainsworth.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See also MPEP 2144.06.

Response to Arguments
In view of the amendment to claim 84, the rejection of said claim under 35 USC 112(b) as presented in the previous Office action has been withdrawn.
In view of the amendment to claims 12 and 81, the rejection under 35 USC 102 as presented in the previous Office action has been withdrawn.
Applicant's arguments filed 09/24/2021, with respect to the 35 USC 103 rejection of previous claims 64 and 83 (now incorporated into claims 12 and 81), have been fully considered but they are not persuasive.
As an initial matter, it appears applicant is misconstruing the position of the Office.  The Office was not arguing that Janssen is silent regarding elemental sulfur, but rather that Janssen is silent regarding a lack of elemental sulfur.
Applicant argues that Janssen teaches away from a lack of elemental sulfur (pp. 14-15).  The Office respectfully disagrees.  Janssen discloses composite material further comprise particles or domains which comprise carbon (C) filled with sulfur (B).  This is discussed in [0046]-[0054].  Janssen discloses the particles or domains comprise sulfur but is silent regarding the form of the sulfur.  Janssen contains no teaching that the sulfur referred to above must be elemental sulfur nor does Janssen teach away from forms of sulfur other than elemental.
Applicant argues that Leitner teaches away from materials that lack elemental sulfur (pp. 15-16).  The Office respectfully disagrees.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.”  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  See also MPRP 2123.  Therefore, Leitner does not teach away from sulfur bound in a chemical composition (i.e. sulfur not in elemental form).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727